1    Candice L. Fields - SBN 172174
     CANDICE FIELDS LAW
2    520 Capitol Mall, Suite 750
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     DANNY MEY
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   NO. 2:19-CR-00015-TLN
12                       Plaintiff,              STIPULATION AND ORDER
                                                 TO CONTINUE STATUS CONFERENCE
13         v.
                                                 DATE:         September 19, 2019
14   DANNY MEY                                   TIME:         9:30 a.m.
                                                 JUDGE:        Hon. Troy L. Nunley
15                       Defendant.
16
17         IT IS HEREBY STIPULATED between the parties through their respective
18   counsel, Assistant United States Attorney CAMERON DESMOND, and CANDICE L.
19   FIELDS, attorney for DANNY MEY, that the status conference currently set for
20   September 19, 2019, be vacated and continued to November 7, 2019, at 9:30 a.m.
21         The parties further stipulate and agree that the time from the date of this
22   stipulation, September 19, 2019, through November 7, 2019, should be excluded from
23   the time calculations under the Speedy Trial Act. 18 U.S.C. § 3161.
24         The government has recently produced 104 pages of discovery plus videos
25   (made available for review) in this case. Defense counsel requires additional time to
26   review the discovery and conduct further investigation. The parties therefore stipulate
27   that the ends of justice are served by the Court excluding such time, so that counsel for
28

                                                -1-
1    the defendants may have reasonable time necessary for effective preparation, taking
2    into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(A) and (B)(iv)
3    [reasonable time to prepare] and Local Code T-4.
4           For all of these reasons, the parties stipulate and agree to exclude time from the
5    date of this stipulation September 19, 2019, to November 7, 2019, under the Speedy
6    Trial Act (18 U.S.C. § 3161) and the Local Rules.
7
8                                                      Respectfully submitted,
9    Dated: September 12, 2019                         McGREGOR W. SCOTT
                                                       United States Attorney
10
11                                                     /s/ Candice L. Fields for
                                                       CAMERON DESMOND
12                                                     Assistant United States Attorney
13
14
     Dated: September 12, 2019                         /s/ Candice L. Fields
15                                                     CANDICE L. FIELDS
                                                       Attorney for DANNY MEY
16
17
18
19                                            ORDER
20          IT IS HEREBY ORDERED that the status conference hearing set for September
21   19, 2018, at 9:30 a.m., be vacated and continued to November 7, 2019, at 9:30 a.m.
22          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
23   et seq., within which trial must commence, the time period from the date of this order
24   though November 7, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
25   3161 (h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance
26   granted by the Court at both parties’ request on the basis of the Court’s finding that the
27
28

                                                 -2-
1    ends of justice served by taking such action outweigh the best interest of the public and
2    the defendant in a speedy trial.
3
4    Dated: September 13, 2019
5                                                        Troy L. Nunley
6                                                        United States District Judge

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
